Opinion by
Henderson, J.,
The defendant was indicted under the lllthe Section *180of the Act of March 31,1860, for having obtained the signature of the prosecutor to a written instrument by false; pretense with intent to defraud. It was admitted that, the paper described in the indictment contained the prosecutor’s signature. The questions submitted to the jury were whether the signature was procured by false ■pretense; whether the pretense was of such a character as would deceive a man of ordinary prudence; and whether the signature was obtained with intent to defraud. An affirmative answer to these questions is implied in the verdict of the jury. The argument of the learned counsel in support of the appeal is summarized in three propositions: (1) there is no evidence to show that the defendant or the corporation which he represented ever obtained any property from the prosecutors; (2) there is no evidence to show that there was any intent on the part of the defendant to cheat or defraud the prosecutor; (3) the prosecutor is not entitled to the aid of any court because he was guilty himself of gross negligence in not reading the writing which he signed before he did sign it. It need only be said with reference to the first of these that it is not important under the indictment that the defendant obtained property from the prosecutor. The section of the Crimes Act under which the indictment is drawn covers not only the obtaining of any chattels, money or valuable security but also the obtaining of a signature to a written instrument by false pretense and it is the latter act which is charged against the defendant. No question of the obtaining of property is involved in the prosecution. The obtaining of a signature with the criminal intent is sufficient to support a conviction and the offense is completed when the instrument is signed and delivered to one who takes it with ''the intent to defraud although no loss has been sustained.
The intent to defraud may generally be inferred from the acts of the accused and need not be substantially proved. In most cases it would be impossible to secure a conviction except from the logical inferences to be *181drawn from the admitted or established facts. It is not to be doubted that the instrument signed by the prosecutor on its face created a liability and gave to the company represented by the defendant a prima facie claim for ten per cent, of the insurance to be recovered from the insurance company, payable when the proofs of loss were filed. If the false pretense was made as charged in the indictment the reasonable conclusion to be drawn from the connection of the false pretense with the assignment of ten per cent, of the amount of the insurance would be that the false pretense was used to enable the KoEune Company to obtain that amount from the prosecutor. The object of the pretense could only have been to enable the KoEune Company to obtain money. The plaintiff’s counsel contend that no fraud could have been perpetrated because the KoEune Company became bound to aid the insured in obtaining the amount of his loss; that this was advantageous to the latter rather than a fraud on him. But this is not a sufficient answer to the accusation in the case. The owner of the property was not bound to employ any person to assist him in collecting his loss. No controversy had arisen with the insurance company. He was under no duty to pay the amount named in the paper in question and if he was tricked into an obligation to pay what he would not have been called upon to pay or to pay a larger amount than that for which like service could have been had it would be a fraud on him to make use of the obligation which he signed. The conclusion of an intent to cheat in such case is reasonable.
It can not be declared as a matter of law that the prosecution can not be sustained because the prosecutor did not read the instrument which he signed before signing it. The statute was not enacted for the protection of the shrewd and capable only. Those having common prudence are as well within its protection and it is no less a false pretense because the party imposed upon by the exercise of common prudence might have avoided *182the imposition: Com. v. Henry, 22 Pa. 253. We are asked in the argument in behalf of the appellant to hold that the declaration of the law in the case cited was a dictum, but we do not so understand it. It is of course, conceivable that a pretense might be so trifling or absurd as to warrant a court in saying that it was not calculated xo deceive but where the pretense is such as might well mislead the confiding and unwary a fraud ought not to be ignored because care and circumspection were not exercised by the person imposed on. Moreover, the question would ordinarily be one for the determination of the jury and the trial judge submitted that question in a manner to which no objection has been taken. That the prosecutor was deceived is shown by the verdict. The pretense produced the desired result and the defendant obtained for his company the advantage of a contract which obligated the prosecutor to pay it a considerable sum of money which so far as appears in the case he would not have undertaken to pay if he had known the character of the document which he was signing and had understood that the defendant was not the adjuster in the company by which he was insured.
The assignments are overruled and the judgment affirmed.